         Case 1:20-cv-01139-GSA Document 16 Filed 08/04/21 Page 1 of 1


 1

 2

 3
                                        UNITED STATES DISTRICT COURT
 4
                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6
     TERESA LYDA STREMPLE,                                 Prior Case No. 1:20-cv-01139-BAM
 7
                           Plaintiff,                      New Case No. 1:20-cv-01139-GSA
 8
             v.
 9
                                                           ORDER OF RECUSAL
10   KILOLO KIJAKAZI,1 Acting
     Commissioner of Social Security,
11
                           Defendant.
12

13

14
             Pursuant to 28 U.S.C. Section 455, disqualification of the magistrate judge to whom this
15
     case is presently assigned is appropriate in this matter.
16
             IT IS THEREFORE ORDERED that the undersigned recuses herself from all proceedings
17
     in this present action.
18
             IT IS FURTHER ORDERED that the Clerk of the Court shall assign this action to the
19
     docket of Magistrate Judge Gary S. Austin. The new case number is 1:20-cv-01139-GSA. All
20
     future pleadings shall be so numbered. Failure to use the correct case number may delay receipt
21
     of documents by the appropriate judicial officer.
22   IT IS SO ORDERED.
23
         Dated:      August 3, 2021                                    /s/ Barbara      A. McAuliffe               _
24
                                                               UNITED STATES MAGISTRATE JUDGE
25

26
27   1
        Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as the defendant
28   in this suit.
